Name: Decision No 3/96 of the EC-EFTA Joint Committee on Common Transit of 5 December 1996 amending Article 50 of Appendix II to the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: parliamentary proceedings;  organisation of transport;  tariff policy;  economic geography
 Date Published: 1997-02-14

 Avis juridique important|21997D0214(01)Decision No 3/96 of the EC-EFTA Joint Committee on Common Transit of 5 December 1996 amending Article 50 of Appendix II to the Convention of 20 May 1987 on a common transit procedure Official Journal L 043 , 14/02/1997 P. 0032 - 0032DECISION No 3/96 OF THE EC-EFTA JOINT COMMITTEE ON COMMON TRANSIT of 5 December 1996 amending Article 50 of Appendix II to the Convention of 20 May 1987 on a common transit procedure (97/117/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on a common transit procedure, and in particular Article 15 (3) (a) thereof (1),Whereas Appendix II to the Convention includes provisions concerning irregularities in the common transit procedure;Whereas, in view of the number of common transit operations not discharged, alternative means of proof should be introduced to bring about the discharge of common transit operations pursuant to Article 50 of Appendix II to the Convention,HAS DECIDED AS FOLLOWS:Article 1 Article 50 of Appendix II to the Convention shall be replaced by the following:'Article 50Proof of the regularity of a T1 or T2 transit operation within the meaning of Article 34 (2) (d) of Appendix I shall be furnished to the satisfaction of the competent authorities:(a) by the production of a customs or commercial document certified by the competent authorities establishing that the goods in question were presented at the office of destination or, where Article 111 applies, to the authorized consignee. That document shall contain enough information to enable the said goods to be identified;or(b) by the production of a customs document issued in a third country placing the goods under a customs procedure or by a copy or photocopy thereof; such copy or photocopy must be certified as being a true copy by the organization which certified the original document, by the authorities of the third country concerned or by the authorities of one of the countries. The document shall contain enough information to enable the goods in question to be identified.`Article 2 This Decision shall enter into force on 1 March 1997.Done at Brussels, 5 December 1996For the Joint CommitteeThe ChairmanJames CURRIE(1) OJ No L 226, 13. 8. 1987, p. 2.